Mr. Justice Freeman delivered the opinion of the' court. This is an appeal from a judgment of the Circuit Court in a suit originally brought before a justice of the peace and appealed to that court. The summons was in the usual form in suits before a justice, reciting that the action is “ for a certain demand not exceeding two hundred dollars.” The endorsement on the back of the summons also states the demand to be for $200. The transcript, as made by the justice, however, recites that the plaintiff claimed and recovered judgment for $25. In the Circuit Court appellee recovered judgment for $43.19, which is here appealed from. The cause was before the Circuit Court for trial de novo and appellee was limited there only by the jurisdiction of the justice, which is for $200. The fact that he may have proved or recovered less before the justice is irrelevant. If the evidence in the Circuit Court showed appellee entitled to more than the justice awarded him, he was entitled to judgment accordingly. The recital that “ plaintiff claims twenty-five ” dollars is no part of the transcript, which may properly contain a copy of the record, including process, the return of the officers thereon, the judgment, execution, if any, and return thereon, and a copy of the docket in the, case. See B. S., Chap. 79, Art. XII, sec. 2. A recital like that above referred to' is not evidence. Section 53, chap. 79, providing for the consolidation of all demands of a nature to be consolidated, has no application where, as here, the only dispute is as to the amount appellee was entitled to recover. It has been said to be “ intended to prevent a multiplicity of suits for what may be embraced in one.” Waterman v. Bristol, 1 Gil. 593-598. The suit was brought to recover money claimed to have been collected by appellant for appellee and retained by the former. Appellant claimed to be entitled to apply a part of it on the renewal of a written contract which, by its terms, had expired. It had never been renewed, and the fact, if fact it was, that after its expiration some services may have been rendered by appellee for which the latter might have been entitled to compensation outside of the written contract can, scarcely be regarded, under the evidence, as entitling appellant to treat it as renewed for another year. Finding no error in the record the judgment is affirmed. Affirmed. Mr. Justice Smith took no part in the decision of this case.